Citation Nr: 1749878	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-47 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from July 1985 to July 1989 and from August 2002 to July 2003, with service in the Texas Army National Guard and the United States Army Reserve from July 1989 to November 2007.  During that time, he had a period of Army National Guard Active Duty under Title 32, U.S.C., state controlled, from September 7, 2005 to September 17, 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2009, the Veteran requested a hearing before a member of the Board at his local VA office.  The hearing was scheduled for July 2015, but the Veteran failed to appear.  In October 2015, the Board granted the Veteran's September 2015 motion for a new hearing and issued a remand to that end.  In accordance with the Board's remand instructions, the Veteran was scheduled for a hearing in September 2016.  VA sent two hearing notification letters to the Veteran's last known address of record, neither of which were returned as undeliverable.  The Veteran failed to appear for the hearing.  The Veteran was scheduled for another hearing in August 2017.  VA again sent two hearing notification letters to the Veteran's last known address of record, and neither were returned as undeliverable.  The Veteran again failed to attend the hearing.  Subsequent phone calls to the Veteran went unanswered.  To date, the Veteran has not requested a new Board hearing.  Under these circumstances, the Board considers the hearing request to have been withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).  


FINDINGS OF FACT

The evidence of record does not demonstrate that the Veteran has a low back disability that is etiologically related to a qualifying period of active service.



CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

The term "active military, naval, or air service," includes active duty, any period of active duty for training (ACDUTRA) during which the veteran was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the veteran was disabled or died from an injury incurred or aggravated in the line of duty or from myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training.  38 U.S.C.A. §§ 101 (21),(24), 106; 38 C.F.R. § 3.6 (a),(d).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran has generally contended that he is entitled to service connection for a low back disability that had its onset at some point in 2001.  See January 2009 Application for Compensation or Pension.  

Turning to the medical evidence of record, the Board notes that the earliest reference to a low back injury or disability occurs in May 2004, when the Veteran sustained a low back injury while working as a civilian for the Texas National Guard.  See May 2004 Federal Employee's Notice of Traumatic Injury and Claim for Continuation of Pay/Compensation; May 2004 U.S. Department of Labor Workers' Compensation Record of Examination.  The next reference to a low back injury occurs in March 2006, when the Veteran injured his back while servicing a military vehicle, again during the course of civilian employment.  See March 2006 OSHA Injury and Illness Report; May 2006 Texas Workers' Compensation Work Status Report.  The record is silent for a low back injury or complaints of low back pain prior to 2004.

VA medical records note a reported history of chronic low back pain dating back to 2004 due to a herniated disc.  See January 2010 treatment record from the Dallas VA Medical Center.  Furthermore, the Veteran's service treatment records (STRs) mention low back pain due to herniated discs in 2004 and 2006, but only in the context of documenting his prior workplace injuries in medical history reports.  See August 2006 Report of Medical History; August 2006 Physical Profile; October 2007 Annual Medical Certificate.  

Based on the foregoing, the Veteran meets the first requirement of service connection, as the record reflects that he has been diagnosed with a low back disability.  

However, the Veteran is unable to establish the remaining elements of service connection: evidence of in-service incurrence or aggravation of an injury; and medical or lay evidence of a nexus between the claimed in-service injury and the current disability.  There is no medical evidence to demonstrate that the Veteran's disability had its onset during a period of qualifying military service; rather, the evidence of record shows that his low back disability is etiologically related to injuries sustained during the course of civilian employment.  Moreover, the Veteran has not alleged that his disability was aggravated during a period of military service, nor does the record raise or support such a theory.  In his December 2009 VA Form 9, the Veteran asserts that in rendering a decision on his claim, the RO did not consider his time spent as a civil service employee.  However, as previously discussed, service connection may be granted only for a disability resulting from disease or injury incurred in or aggravated during active military service.  Despite ample opportunity to do so, the Veteran has otherwise offered no explanation concerning how his low back disability is etiologically related to his military service.

The Board acknowledges that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and that the absence of evidence in the Veteran's STRs is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, in this case, the preponderance of the evidence weighs against finding an in-service incurrence or a nexus between the Veteran's low back disability and his active military service.  As previously discussed, the Veteran's STRs are silent for any reports of a low back injury or aggravation thereof.  Moreover, while the Veteran has been accorded ample opportunity to present competent evidence in support of his claim for service connection, he has failed to do so.  See 38 U.S.C.A. § 5107 (a). 

Therefore, based on the foregoing, the Board finds that the evidence of record establishes that the Veteran does not have a low back disability that is etiologically related to a period of qualifying service.  Therefore, entitlement to service connection is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


